                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION

MASON BURBANK,                     )                                           FILED
                                                                        Scott L. Poff, Clerk

                                   )
                                                                     United States District Court

                                                               By tblanchard at 11:25 am, Jan 22, 2019
     Plaintiff,                    )
                                   )
v.                                 )           CV418-257
                                   )
JEFF HEIN, Jail Administrator,     )
OFFICER LARAMIE,                   )
                                   )
     Defendants.                   )


        ORDER AND REPORT AND RECOMMENDATION

     Proceeding pro se and in forma pauperis, Mason Burbank brings this

42 U.S.C. § 1983 action against an officer and a jailhouse administrator for

the violation of his rights. Doc. 1. The Court granted plaintiff’s request

to pursue his case in forma pauperis (IFP), doc. 5, and he returned the

necessary forms. Docs. 6 & 7.          The Court now screens his Amended

Complaint (doc. 8) pursuant to 28 U.S.C. § 1915A, which requires the

immediate dismissal of any pro se complaint that fails to state at least one

actionable claim against a governmental entity or official.

I.   Background

     In September 2018 as Burbank was taking his seizure medication,
Officer Laramie checked his mouth to verify that he swallowed his pills.

Doc. 8 at 6. Laramie then flashed his flashlight into Burbank’s eyes, and

“purposefully hit the strobe function.” Id. A nurse intervened, chastising

Laramie that he couldn’t “play” like that. Id. Burbank filed a grievance,

and Administrator Hein spoke with Laramie. Id. Laramie, however,

seized his next opportunity and flashed the strobe light in Burbank’s eyes

at an October 2018 pill call. Id. The same nurse, and two other inmates,

witnessed the incident. Id. Burbank filed another grievance, and this suit,

seeking an injunction and restraining order to keep Laramie away from

him as well as nominal and punitive damages. Id. After all, he alleges,

“seizures can be fatal and Laramie knew [Burbank] could die by his

actions.” Id.

II.   Analysis

      A.     Officer Laramie

      Liberally construing his allegations, 1 Burbank alleges he was

subjected to excessive force by Officer Laramie.                Doc. 8 at 6.       The

“unnecessary and wanton infliction of pain” constitutes cruel and unusual


1
  See Gilbert v. Daniels, 624 F. App’x 716, 717 (11th Cir. 2015) (“We liberally construe
the pleadings of pro se parties. . . .”) (citing Campbell v. Air Jamaica Ltd., 760 F.3d
1165, 1168 (11th Cir. 2014)).


                                           2
punishment forbidden by the Constitution. 2 Whitley v. Albers, 475 U.S.

312, 319 (1986).

      The Eighth Amendment’s proscription against cruel and unusual

punishment governs the amount of force that prison officials are entitled

to use against inmates. See Campbell v. Sikes, 169 F.3d 1353, 1374 (11th

Cir. 1999). A prisoner must prove both that the prison official’s conduct

was objectively “sufficiently serious,” Farmer v. Brennan, 511 U.S. 825,

834 (1994), and that the force was used “maliciously and sadistically for

the very purpose of causing harm” rather than “a good faith effort to

maintain or restore discipline.” Whitley, 475 U.S. at 320-21; Hudson v.

McMillian, 503 U.S. 1, 7 (1992) (the use of force does not violate the

Constitution if it is applied “in a good-faith effort to maintain or restore

discipline”). 3


2
    The Due Process Clause of the Fourteenth Amendment functions to provide pre-
trial detainees with essentially the same level of protection as that afforded convicted
prisoners by the Eighth Amendment. Hamm v. DeKalb County, 774 F.2d 1567, 1574
(11th Cir. 1985). As a pretrial detainee at Liberty County Jail, plaintiff’s claim is
evaluated under the same standard as that of a prisoner. Hamm, 774 F.2d at 1572 (the
Eighth and Fourteenth Amendments give equivalent protections against excessive
force); Fennell v. Gilstrap, 559 F.3d 1212, 1216 n. 5 (11th Cir. 2009) (Eighth
Amendment decisional law is also applicable to Fourteenth Amendment claims).
3
  To determine whether the force was used for the “malicious and sadistic purpose of
causing harm” or was applied in good faith, courts consider “the need for the
application of force, the relationship between that need and the amount of force used,
the extent of injury that the inmate suffered, the threat reasonably perceived by the


                                           3
      A strobe light maliciously shined into a seizure-prone individual’s

eyes, intended to trigger an epileptic seizure that just happened not to do

so, 4 provides a unique danger. See, e.g., Eichenwald v. Rivello, 318 F.

Supp. 3d 766, 775 (D. Md. 2018) (exposing the recipient to an image

intended to cause an epileptic seizure constituted assault and battery

under state law, and emphasizing that the strobe light itself, despite being

“only” a “beam of light,” was a physical tool causing harm within the

meaning of Supreme Court jurisprudence). Though usually discussed in

the context of punches, kicks, “rough rides” and other physical

altercations, the Eighth Amendment generally “prohibits such malicious


responsible officials, and any efforts made to temper the severity of the forceful
response.” Hudson, 503 U.S. at 7; Fennell v. Gilstrap, 559 F.3d 1212, 1217 (11th Cir.
2009); Skelly v. Okaloosa Cty. Bd. of Cty. Comm’rs, 456 F. App’x 845, 848 (11th Cir.
2012).
    The heightened specific-intent requirement of purposeful or knowing conduct for
Eighth Amendment excessive force claims is far more stringent than deliberate
indifference, often equated with recklessness, that is required for other Eighth
Amendment claims. Hudson, 503 U.S. at 5-7.
4
   A crucial component of this analysis is that a plaintiff must allege that the force used
was more than de minimis. Hudson, 503 U.S. at 9-10. “Not every push or shove, even
if it may later seem unnecessary in the peace of a judge’s chambers, violates a
prisoner’s constitutional rights.” Id. at 9. While a plaintiff need not suffer a
“significant injury” to plead an excessive force claim, id. at 7, an altercation without
any injury amounts to no more than a de minimis use of force. C.f. Hudson, 503 U.S.
at 10 (blows causing bruising, swelling, loosened teeth, and a cracked dental plate
suggested more than de minimis force). The Court is not prepared, at this juncture,
to determine that the concrete risk of an epileptic seizure, different in kind and nature
as it is from garden variety slings and pushes, comprises no injury at all and warrants
dismissal at the screening stage.


                                            4
acts   of   violence   or   intentional       endangerment.”   Thompson    v.

Commonwealth of Virginia, 878 F.3d 89, 102 (4th Cir. 2017). A strobe

light to the eyes, given Burbank’s known vulnerability to such a gratuitous

punishment, is “simply a different means of effectuating the same

constitutional violation.     To draw a line between these acts would

encourage bad actors to invent creative and novel means of using

unjustified force on prisoners.” Id. Particularly so, given that the second

incident was (allegedly) made in retaliation for Burbank’s complaint about

the first incident. There is enough meat to this claim that a response from

Officer Laramie is necessary.

       B.   Administrator Hein

       Plaintiff also levels a failure-to-protect claim against Administrator

Hein. The Eighth Amendment’s proscription against cruel and unusual

punishment imposes a constitutional duty upon prison officials to take

reasonable measures to guarantee the safety of prison inmates. “To show

a violation of [his] Eighth Amendment rights, [a p]laintiff must produce

sufficient evidence of (1) a substantial risk of serious harm; (2) the

defendants’ deliberate indifference to that risk; and (3) causation.” Smith

v. Reg’l Dir. of Fla. Dep’t of Corr., 368 F. App’x 9, 14 (11th Cir. 2010)



                                          5
(quote and cite omitted). “To be deliberately indifferent a prison official

must know of and disregard an excessive risk to inmate health or safety;

the official must both be aware of facts from which the inference could be

drawn that a substantial risk of serious harm exists, and he must also draw

the inference.” Id. (quote and cite omitted).

     Whether a substantial risk of serious harm exists so that the Eighth

Amendment might be violated involves a legal rule that takes form

through its application to facts.   However, “simple negligence is not

actionable under § 1983, and a plaintiff must allege a conscious or callous

indifference to a prisoner’s rights.” Smith, 368 F. App’x at 14. In other

words, “to find deliberate indifference on the part of a prison official, a

plaintiff inmate must show: (1) subjective knowledge of a risk of serious

harm; (2) disregard of that risk; (3) by conduct that is more than gross

negligence.” Thomas v. Bryant, 614 F.3d 1288, 1312 (11th Cir. 2010).

     Like any deliberate indifference claim, a plaintiff must satisfy both

an objective and a subjective inquiry. Chandler v. Crosby, 379 F.3d 1278,

1289-90 (11th Cir. 2004). Under the objective component, a plaintiff must

prove the condition he complains of is sufficiently serious to violate the

Eighth Amendment. Hudson v. McMillian, 503 U.S. 1, 8 (1992). As for



                                    6
the subjective component, “the prisoner must prove that the prison official

acted with ‘deliberate indifference.’” Miller v. King, 384 F.3d 1248, 1260-

61 (11th Cir. 2004) (quoting Farmer v. Brennan, 511 U.S. 825, 837 (1994)).

To prove deliberate indifference, the prisoner must show that prison

officials “‘acted with a sufficiently culpable state of mind’” with regard to

the serious prison condition at issue. Id. (quoting Chandler, 379 F.3d at

1289-90).

     Here, plaintiff alleges that after the first strobe light incident, he

filed a grievance and Administrator Hein promptly responded by

“talk[ing] to” Laramie. Doc. 8 at 6. The verbal reprimand from an

administrator, however, proved insufficient to deter Laramie from doing

it again. Id. Burbank does not allege that Hein intended for his words to

fall on deaf ears, nor that Hein ignored his plight. As alleged, Hein merely

assumed that Laramie would listen. See id. These allegations, even

assuming they could support a negligence claim, do not rise to the level of

an Eighth Amendment violation. “It is obduracy and wantonness, not

inadvertence or error in good faith, that characterize the conduct

prohibited by the Cruel and Unusual Punishments Clause.” Whitley v.

Albers, 475 U.S. 312, 319 (1986), quoted in McCoy v. Webster, 47 F.3d 404,



                                     7
408 (11th Cir. 1995). Thus, to constitute cruel and unusual punishment,

“conduct that does not purport to be punishment . . . must involve more

than ordinary lack of due care for the prisoner’s interests or safety.”

Whitley, 475 U.S. at 319. In other words, “[m]erely negligent failure to

protect an inmate from attack does not justify liability under [42 U.S.C.]

§ 1983.” Stuckey v. Thompson, 2007 WL 1035134 at *5 (S.D. Ga. Mar. 29,

2007) (citing Brown v. Hughes, 894 F.2d 1533, 1537 (11th Cir. 1990)).

Plaintiff has not presented facts sufficient to show that Administrator

Hein acted with more than negligence by failing to do more than a verbal

warning to Laramie that he must not use the strobe function on his

flashlight around Burbank.

      In sum, plaintiff’s claim against Officer Laramie survives frivolity

review. The Clerk is DIRECTED to forward a copy of this Order, along

with Burbank’s Amended Complaint, to the Marshal for service upon the

defendant. His claim against Administrator Hein, however, should be

DISMISSED.5




5
  Despite the lack of any apparent basis for viable amendment, plaintiff’s opportunity
to object to this Report and Recommendation (R&R) within 14 days of service, see
infra, affords him an opportunity to resuscitate his case. He may also submit an
Amended Complaint during that period if he believes it would cure the legal defects


                                          8
      Meanwhile, it is time for plaintiff to pay his filing fee. His PLRA

paperwork reflects $8.66 in average monthly deposits over the six month

period prior to the date of his Prison Account Statement. Doc. 6. He

therefore owes an initial partial filing fee of $1.72.               See 28 U.S.C.

§ 1915(b)(1) (requiring an initial fee assessment “when funds exist,” under

a specific 20 percent formula). Plaintiff’s custodian (or designee) shall

remit the $1.72 to the Clerk of Court and set aside 20 percent of all future

deposits to his account, then forward those funds to the Clerk each time

the set aside amount reaches $10.00, until the balance of the Court’s

$350.00 filing fee has been paid in full. 6

      This R&R is submitted to the district judge assigned to this action,

pursuant to 28 U.S.C. § 636(b)(1)(B) and this Court’s Local Rule 72.3.

Within 14 days of service, any party may file written objections to this

R&R with the Court and serve a copy on all parties. The document should


discussed above. See Willis v. Darden, 2012 WL 170163, at * 2 n.3 (S.D. Ga. Jan. 19,
2012) (citing Smith v. Stanley, 2011 WL 1114503, at * 1 (W.D. Mich. Jan. 19, 2011)).
6
    The Clerk is DIRECTED to send this Order to plaintiff's account custodian
immediately, as this payment directive is nondispositive within the meaning of Fed. R.
Civ. P. 72(a), so no Rule 72(b) adoption is required. In the event he is transferred to
another institution, his present custodian shall forward a copy of this Order and all
financial information concerning payment of the filing fee and costs in this case to
plaintiff's new custodian. The balance due from plaintiff shall be collected by the
custodian at his next institution in accordance with the terms of the payment directive
portion of this Order.


                                          9
be   captioned     “Objections     to     Magistrate   Judge’s    Report     and

Recommendations.” Any request for additional time to file objections

should be filed with the Clerk for consideration by the assigned district

judge.

      After the objections period has ended, the Clerk shall submit this

R&R together with any objections to the assigned district judge. The

district   judge   will   review   the magistrate       judge’s   findings   and

recommendations pursuant to 28 U.S.C. § 636(b)(1)(C). The parties are

advised that failure to timely file objections will result in the waiver of

rights on appeal. 11th Cir. R. 3-1; see Symonett v. V.A. Leasing Corp., 648

F. App’x 787, 790 (11th Cir. 2016); Mitchell v. United States, 612 F. App’x

542, 545 (11th Cir. 2015).

      SO ORDERED AND REPORTED AND RECOMMENDED, this

22nd day of January, 2019.



                                        ______________________________
                                        CHRISTOPHER L. RAY
                                        UNITED STATES MAGISTRATE JUDGE
                                        SOUTHERN DISTRICT OF GEORGIA




                                         10
